RyoaND, Judge,
delivered the opinion of the court.
This case is very similar to the one of Young et al. v. Smith et al., just decided, and to the opinion therein given we refer as settling this. Here the seventh and tenth instructions, together with the first, were refused. The 1st, 7th and 10th are complained of by the plaintiff; in Young’s *349case the 1st, 9th and 10th. This is about the only difference, except in this case the entire cross-examination of Smith was admitted. Let the judgment be reversed, and cause remanded ;
Judges Scott and Leonard concurring.